Mr. Justice Blanco Lugo,
with whom Mr. Justice Ramírez Bages concurs, concurring.
San Juan, Puerto Rico, June 30, 1966
The defendant having expressly admitted that at the time of the filing of the complaint the workers in whose behalf the claim was filed had ceased working in their employment for a period of more than 3 years, the defense of extinguishment set up is proper, Sec. of Labor v. Superior Court, 91 P.R.R. 831 (1965) and the alleged extrajudicial claim as an interruptive means is inoperative.
I concur with the result.